Filed 2/2/21 Barron v. Galvin CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 SHELLY BARRON et al.,
                                                                                          F078699
           Plaintiffs and Appellants,
                                                                          (Super. Ct. No. 14CECG01179)
                    v.

 GERALD GALVIN,                                                                        OPINION
           Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Fresno County. Donald S.
Black, Judge.
         Accident, Injury and Medical Malpractice Attorneys of California and Jeffrey D.
Bohn for Plaintiffs and Appellants.
         Wilkins, Drolshagen & Czeshinski, Michael J. Czeshinski and James H. Wilkins
for Defendant and Respondent.
                                                        -ooOoo-
         Appellants Shelly and Vincent Barron (collectively, the Barrons) were involved in
a car accident with Gerald Galvin, the police chief of the City of Mendota (City). Galvin,
who was driving a city-owned unmarked police vehicle, was on his way home from a
Fresno television station, where he gave an interview in his capacity as police chief. The
Barrons filed negligence claims against Galvin and the City, but they failed to comply
with the Government Claims Act, Government Code section 810 et seq. (the Act), before
filing suit. The Barrons subsequently dismissed the City from the action and alleged
Galvin was individually liable. Galvin moved for summary judgment on the ground he
was acting within the course and scope of his employment when the accident occurred;
therefore, the Barrons’ failure to comply with the Act barred their action. The trial court
granted the motion and entered judgment in Galvin’s favor.
       On appeal, the Barrons contend there are triable issues of fact that preclude
summary judgment, and, in any event, their lawsuit is not barred because the going and
coming rule applied to Galvin’s commute, thereby taking it outside the scope of his
employment. We conclude, as a matter of law, that Galvin committed the alleged tort
within the scope of his employment. Consequently, we affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
       In August 2012, Galvin was employed by the City as its police chief. The City
provided Galvin with a city-owned vehicle for official business use during work hours;
the City paid for fuel and maintenance. The City permitted Galvin to use the vehicle to
commute to and from work to allow him to respond to department-related business
outside regular work hours, but he was not authorized to use it for personal purposes.
The vehicle, an all-white sedan with government exempt plates, was an “unmarked”
official emergency police vehicle equipped with sirens and a police radio but without
police signage on the front doors.
       As police chief, Galvin was always on call so he could respond to any incident for
which a law enforcement response was requested, including conducting interviews in law
enforcement matters. According to Galvin, often during his commute to and from
work—which was approximately 50 miles each way—he was required to take law
enforcement action when crimes, law enforcement incidents, or accidents occurred in his
presence. While commuting, Galvin was always identifiable as a peace officer; he wore
his duty belt and incidentals, displayed his badge, and had his duty weapon, which Galvin
declared was required of him.


                                             2.
       According to the Mendota Police Department’s “Vehicle Use Policy,” which is
part of its “Law Enforcement Services Manual,” when driving an assigned vehicle to and
from work outside the Mendota Police Department’s jurisdiction, “an officer should
avoid becoming directly involved in enforcement actions except in those circumstances
where a potential threat to life or serious property damage exists (see the Off-Duty Law
Enforcement Actions Policy and the Law Enforcement Authority Policy).” Officers,
however, “may render public assistance (e.g., to a stranded motorist) when deemed
prudent.” In addition, when an officer is “driving a marked City-owned vehicle,” the
officer “shall … be armed, appropriately attired and carry their department-issued
identification. Officers should also ensure that department radio communication
capabilities are maintained to the extent feasible.”
       On August 1, 2012, Galvin was interviewed at the Univision television station in
Fresno in his capacity as the City’s police chief. The interview was related to a law
enforcement matter; such interviews were part of Galvin’s regular duties as police chief.1
In his February 2017 deposition, Galvin testified that on the day of the accident, he
arrived at work in Mendota at 8:00 a.m. and left early to make the appointment at
Univision, which he said was around 4:00 p.m., although he did not remember the exact
time. Galvin further testified he did not remember what exactly the interview was for or
the exact subject matter, although he recalled it was “certainly police related.” Galvin
said he met with a female reporter, but he could not remember anything more about the
interview. He did not know the name of the person who interviewed him and said there
may have been more than one person involved. He did not believe it was a videotaped

1       In support of the motion, Galvin offered a video recording of a Univision
television news piece, which is primarily in Spanish, about the closure of outlying Fresno
courthouses, including Mendota’s courthouse, that included interview clips of Galvin
speaking in English while in his police uniform. Galvin declared the video contained an
excerpt from the television interview he gave on August 1, 2012, while his attorney
declared Univision produced the video recording in response to a March 2017 subpoena
from the Barrons’ attorney.

                                             3.
interview, and he did not remember being tape or video recorded. He did not know how
the interview was arranged or who arranged it; he could have arranged the interview
himself or he could have been contacted by Univision—he did not recall.
        After completing the interview, Galvin, who was wearing his uniform, was driving
home in his city-owned vehicle when the accident involving the Barrons’ vehicle
occurred. Galvin declared that, despite being on his way home, he was on duty because
he was wearing his uniform and he was acting in the scope of his employment with the
City.
        In January 2013, Shelly submitted a claim to the City for injuries she allegedly
sustained in the accident, naming both Galvin and the City. The claim was deemed
rejected when the City did not act on it, which occurred more than six months before the
commencement of this action. Vincent did not submit a claim to the City in connection
with the accident.
        The Barrons filed suit against Galvin and the City in April 2014, alleging causes
of action for motor vehicle and general negligence. The Barrons alleged that at about
4:40 p.m. on August 1, 2012, Galvin rear-ended their vehicle, which Shelly was driving,
and in which Vincent was a passenger, in Fresno, and, as a result, Shelly suffered injuries
and Vincent suffered loss of consortium. In the first cause of action, the Barrons checked
the box indicating Galvin was acting in the course and scope of his employment with the
City at the time of the accident, while the second cause of action alleged the City had
granted Galvin permission to use the city-owned vehicle.
        Galvin and the City demurred to the complaint, asserting the Barrons’ claims were
time-barred because they failed to comply with the Act. In response, the Barrons filed a
first amended complaint (FAC), which alleged the same two causes of action against
Galvin, but removed the City as a defendant and no longer alleged Galvin was acting in
the course and scope of his employment at the time of the accident. The Barrons
thereafter dismissed the City from the action.


                                             4.
       Galvin demurred to the FAC, arguing it was a sham pleading and the facts alleged
in the original complaint regarding the scope of employment should be read into the
FAC. Galvin contended that once that was done, the demurrer would have to be
sustained based on the Barrons’ failure to allege compliance with the Act. The trial court
sustained the demurrer without leave to amend and judgment was entered in Galvin’s
favor. On the Barrons’ appeal from the judgment, we reversed. We concluded the
Barrons were permitted to plead in the alternative and the removal of one factual basis of
liability, namely, that Galvin was acting in the scope of employment did not preclude the
Barrons from pursuing in good faith the alternative claim for individual liability. (Barron
v. Galvin (F071085, July 14, 2016) [nonpub. opn.].)
       Galvin thereafter answered the FAC, alleging the Barrons’ failure to comply with
the Act as an affirmative defense. Galvin then moved for summary judgment on the
FAC, arguing the Barrons were required to comply with the Act because he was driving
his official emergency police vehicle within the scope of his employment when the
accident occurred, as, among other things, his commute conferred an incidental benefit
on the City and he was on a special errand. Galvin asserted any claims against him were
time-barred because Shelly failed to commence this lawsuit within six months after
rejection of her claim and Vincent failed to present any claim.
       The Barrons opposed the motion, arguing the “going and coming” rule applied to
Galvin, placing him outside the scope of employment during his commute home, and
there were triable issues of fact as to whether the incidental benefit and special errand
exceptions to that rule applied. The Barrons filed written objections to the declarations
offered in support of the motion.
       The trial court issued a tentative ruling denying the motion on the basis there were
triable issues of fact as to whether the “going and coming” rule applied. In the tentative
ruling, the trial court stated it intended to overrule the Barrons’ evidentiary objections,
except four of them, which it intended to sustain.


                                              5.
       Following oral argument on the motion, the trial court took the matter under
submission. The trial court subsequently issued a written ordering granting the motion,
finding the undisputed facts showed the City derived a special benefit from Galvin’s
commute; therefore, the “going and coming” rule was inapplicable and Galvin was acting
in the course and scope of his employment when the accident occurred as a matter of law.
The trial court did not rule on the Barrons’ evidentiary objections. The trial court entered
judgment in Galvin’s favor.
                                      DISCUSSION
I.     Standard of Review
       We review orders granting summary judgment de novo. (Saelzler v. Advanced
Group 400 (2001) 25 Cal.4th 763, 767; Village Nurseries v. Greenbaum (2002)
101 Cal.App.4th 26, 35.) A motion for summary judgment is properly granted if the
moving papers establish there is no triable issue of material fact and the moving party is
entitled to judgment as a matter of law. (Code Civ. Proc.,2 § 437c, subd. (c); Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843 (Aguilar).)
       As the moving defendant, Galvin had the initial burden to show the causes of
action alleged against him were without merit by showing there is a complete defense to
the causes of action. (§ 437c, subd. (p)(2).) Once Galvin met his initial burden, the
burden shifted to the Barrons to produce evidence demonstrating the existence of a triable
issue of material fact. (Ibid.; Aguilar, supra, 25 Cal.4th at p. 849.) If the Barrons were
unable to do so, Galvin was entitled to summary adjudication as a matter of law and the
motion was properly granted. (Kincaid v. Kincaid (2011) 197 Cal.App.4th 75, 82.)
       Significant to the case presently before us is the principle that on summary
judgment “the court may not weigh the plaintiff’s evidence or inferences against the
defendants’ as though it were sitting as the trier of fact….” (Aguilar, supra, 25 Cal.4th at
p. 856.) The court may, and in fact “must … determine what any evidence or inference

2      Undesignated statutory references are to the Code of Civil Procedure.

                                             6.
could show or imply to a reasonable trier of fact.” (Ibid., italics omitted.) To state this a
bit differently, the court does not determine whether an opposing plaintiff’s evidence is
credible, but rather determines what inference a reasonable trier of fact could draw from
that evidence if the trier of fact were to believe that evidence. (See Colarossi v. Coty US
Inc. (2002) 97 Cal.App.4th 1142, 1153–1155.)
       On appeal, our task is to independently determine whether a triable issue of
material fact exists and whether the moving party is entitled to judgment as a matter of
law. (Brantley v. Pisaro (1996) 42 Cal.App.4th 1591, 1601.) “We independently review
the parties’ papers supporting and opposing the motion, using the same method of
analysis as the trial court. Essentially, we assume the role of the trial court and apply the
same rules and standards.” (Kline v. Turner (2001) 87 Cal.App.4th 1369, 1373.) In so
doing, we liberally construe the opposing party’s evidence, strictly construe the moving
party’s evidence, and resolve all doubts in favor of the opposing party. (Johnson v.
American Standard, Inc. (2008) 43 Cal.4th 56, 64; Saelzler v. Advanced Group 400,
supra, 25 Cal.4th at p. 768.) “There is a triable issue of material fact if, and only if, the
evidence would allow a reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable standard of proof.”
(Aguilar, supra, 25 Cal.4th at p. 850, fn. omitted.)
       Here, while the trial court issued tentative rulings on the Barrons’ evidentiary
objections, it did not rule on them at the hearing on the motion or in its written order
granting the motion. When “the trial court fails to rule expressly on specific evidentiary
objections, it is presumed that the objections have been overruled, the trial court
considered the evidence in ruling on the merits of the summary judgment motion, and the
objections are preserved on appeal.” (Reid v. Google, Inc. (2010) 50 Cal.4th 512, 534
(Reid).) “[T]he burden [is] on the objector to renew the objections in the appellate
court.” (Ibid., fn. omitted.)




                                              7.
       The Barrons renew their objections on appeal, arguing the trial court improperly
admitted and considered incompetent evidence pertaining to: (1) the underlying purpose
for Galvin’s use of the vehicle; (2) whether Galvin’s use of the vehicle conferred any
benefit on the City; and (3) whether Galvin completed a special errand for the City prior
to the collision. In their opening brief’s statement of facts, the Barrons discuss the
evidence they claim was improperly admitted, state the grounds for their objections, and
sometimes explain the basis for them.
       The Barrons assert we should review their evidentiary objections de novo, as in
Reid, where the trial court failed to rule on evidentiary objections. Our Supreme Court
noted that the appellate court, which ruled on the objections under a de novo standard,
had no occasion to determine whether the trial court abused discretion it never exercised
and de novo review was consistent with the general standard of review applicable to
summary judgment rulings. (Reid, supra, 50 Cal.4th at p. 535.) The Supreme Court,
however, declined to decide “generally whether a trial court’s rulings on evidentiary
objections based on papers alone in summary judgment proceedings are reviewed for
abuse of discretion or reviewed de novo.” (Ibid.) Our review of the Barrons’ objections
will be set forth in the portions of this opinion where the objected-to evidence affects
whether the parties have established their factual assertions. We do not decide the
appropriate standard of review because under either standard, there is no error.
II.    The Government Claims Act
       The Act requires a plaintiff to timely file a claim for money or damages with the
public entity as a condition precedent to filing a lawsuit against the public entity. (Gov.
Code, § 911.2; State of California v. Superior Court (2004) 32 Cal.4th 1234, 1237.) The
failure to do so bars the plaintiff from suing that entity. (Gov. Code, § 945.4; State of
California v. Superior Court, at pp. 1237, 1239.) If the plaintiff files a claim with the
public entity but the public entity fails to take action on it, the claim is deemed rejected
and the plaintiff must file a complaint against the public entity within six months after


                                              8.
receiving written notice of the deemed rejection. (Gov. Code, §§ 912.4, 913, subd. (a),
945.6, subd. (a)(1).)
       The same requirements apply when bringing an action against public and former
public employees. If an action against a public entity is barred by the failure to file a
timely claim, then an action against a public employee of that entity “for injury resulting
from an act or omission in the scope of his employment” is also barred. (Gov. Code,
§ 950.2.) Moreover, if a claim has been presented to the public entity, a suit against a
public employee must be commenced within the time prescribed under Government Code
section 945.6. (Gov. Code, § 950.6, subd. (b).) A plaintiff must allege facts
demonstrating or excusing compliance with the Act’s claims presentation requirement,
otherwise the complaint is subject to a demurrer for failure to state a cause of action.
(State of California v. Superior Court, supra, 32 Cal.4th at p. 1239.)
       Here, the FAC alleged causes of action against Galvin as an individual and did not
allege compliance with the Act’s procedures. Moreover, it is undisputed that while
Shelly filed a claim with the City, she did not file this lawsuit within six months of the
rejection of her claim, and Vincent never submitted a claim to the City. Thus, if Galvin
was acting within the “scope of his employment as a public employee” when the accident
occurred, the Barrons’ lawsuit is barred. (Gov. Code, § 950.2.)
III.   The Going and Coming Rule and Special Errand Exception
       Under the doctrine of respondeat superior, an employer is liable for torts its
employees commit within the scope of their employment. (Halliburton Energy Services,
Inc. v. Department of Transportation (2013) 220 Cal.App.4th 87, 93–94.) While
California courts interpret the scope of employment broadly under the respondeat
superior doctrine (Farmers Ins. Group v. County of Santa Clara (1995) 11 Cal.4th 992,
1004), there are exceptions to the doctrine (Morales-Simental v. Genentech, Inc. (2017)
16 Cal.App.5th 445, 452 (Morales-Simental)). One such exception is the going and
coming rule, which provides that an employee is typically outside the scope of


                                              9.
employment when commuting to and from work. (Ibid.) “The rationale for the rule is
that the employment relationship is suspended from the time the employee leaves work
until he or she returns because an employee ordinarily renders no service to the employer
while traveling.” (Pierson v. Helmerich & Payne Internat. Drilling Co. (2016)
4 Cal.App.5th 608, 618 (Pierson).)
       The going and coming rule, however, has its own limitations or exceptions.
(Lazar v. Thermal Equipment Corp. (1983) 148 Cal.App.3d 458, 462.) As applicable
here, the going and coming rule will not apply where the employee’s commute “
‘involves an incidental benefit to the employer, not common to commute trips made by
ordinary members of the workforce.’ ” (Ibid.) It also will not apply where the employee
is “performing an errand either as part of his regular duties or at the specific order or
request of his employer.” (Morales-Simental, supra, 16 Cal.App.5th at p. 452.)
       “The going and coming rule and its exceptions do not set forth a formula of
automatic application. [Citation.] Accidents involving employees traveling to and from
work, or engaged in other types of travel, arise in so many varying circumstances that the
application of the going and coming rule depends upon the facts of the particular case.”
(Pierson, supra, 4 Cal.App.5th at p. 620.) “[E]ach case should be adjudged on its own
unique facts.” (Hinojosa v. Workmen’s Comp. Appeals Bd. (1972) 8 Cal.3d 150, 155.)
“Generally, whether an employee is within the scope of employment is a question of fact;
however, when the facts of a case are undisputed and conflicting inferences may not be
drawn from those facts, whether an employee is acting within the scope of employment is
a question of law.” (Blackman v. Great American First Savings Bank (1991)
233 Cal.App.3d 598, 602.)
       We begin with the special errand exception because we find it dispositive.3 “An
exception to the going and coming rule occurs when an employee commits a negligent

3       While the trial court found the incidental benefit exception applied to Galvin’s trip
and did not rule on the special errand exception, the parties addressed both exceptions in
the trial court and on appeal. We may affirm the trial court’s ruling on any correct legal

                                             10.
act while engaged in a ‘special errand’ or a ‘business errand’ for the benefit of his or her
employer while commuting.” (Sumrall v. Modern Alloys, Inc. (2017) 10 Cal.App.5th
961, 968, fn. omitted.) Under this exception, the employee is within the scope of
employment if the employee is performing a special errand either as part of his or her
regular duties or at the employer’s specific order or request during a commute to or from
home. (Pierson, supra, 4 Cal.App.5th at p. 632; Boynton v. McKales (1956) 139
Cal.App.2d 777, 789.)4 In that situation, “the employee is considered to be in the scope
of his employment from the time that he starts on the errand until he has returned or until
he deviates therefrom for personal reasons.” (Ibid.) Put another way, “[t]he errand is
considered to continue during the entire trip home, unless the employee so deviates from
the trip as to completely abandon the mission.” (Tognazzini v. San Luis Coastal Unified
School Dist. (2001) 86 Cal.App.4th 1053, 1057.) The employee need not be directly
engaged in his or her job duties; also included are errands that incidentally or indirectly
benefit the employer. (Boynton v. McKales, supra, 139 Cal.App.2d at p. 789.) It is
essential, however, that the errand be either part of the employee’s regular duties or
undertaken at the employer’s specific request. (Morales-Simental, supra, 16 Cal.App.5th
at pp. 452–453.)



theory if the parties have adequately addressed the theory in the trial court and were
provided the opportunity to address the theory on appeal. (California School of Culinary
Acts v. Lujan (2003) 112 Cal.App.4th 16, 22; § 437c, subd. (m)(2) [before a reviewing
court affirms an ordering granting summary judgment on a ground the trial court did not
rely on, “the reviewing court shall afford the parties an opportunity to present their views
on the issue …”].)
4       The exception also has been called the “business errand” or “special mission
exception.” (Pierson, supra, 4 Cal.App.5th at p. 633, fn. 6.) The court in Sumrall
believed the term “business errand” was more precise and descriptive than the term
“special errand,” as the latter term implies the employer must make a specific request for
a particular errand even though a “special errand” can be part of the employee’s regular
duties. (Sumrall v. Modern Alloys, Inc., supra, 10 Cal.App.5th at p. 968, fn. 1; see CACI
No. 3726 [business errand exception].)

                                             11.
       Examples of when the special errand exception applies include when: (1) an
employee goes on a business errand for the employer leaving from, and returning to, the
workplace; (2) an employee is called to perform a task for the employer at an irregular
time; or (3) the employer asks an employee to perform a special errand on the employee’s
way home from work. (Felix v. Asai (1987) 192 Cal.App.3d 926, 931–932.) Delivering
mail to a post office on the way home from work is an example of a special errand. (Id.
at p. 929.) Other activities held to constitute special errands include “picking up or
returning tools used on the job, attendance at an employment social function when an
employee’s attendance is expected and it benefits the employer, and a trip in which the
employee responds to a service call when the employee is on call for the employer’s
business.” (Caldwell v. A.R.B., Inc. (1986) 176 Cal.App.3d 1028, 1036–1037.)
       Galvin contends the special errand exception applies as a matter of law because it
is undisputed the accident occurred while he was on his way home from the Univision
interview, which he gave on a law enforcement matter in his capacity as the City’s police
chief, and such interviews are part of his regular duties. Essentially, Galvin’s contention
is that the interview was a special errand which he gave as part of his regular duties;
therefore, his journey home was part of the errand and exempt from the going and
coming rule. The Barrons contend there is a conflict in the evidence regarding whether
Galvin was at a television interview at Univision before the accident and, if so, what the
purpose of the interview was.
       Galvin stated in his declaration in support of the motion that immediately before
the accident, “I had conducted a television interview in my capacity as the Chief of Police
for the City and on behalf of the City relating to a law enforcement matter at the
Univision Television Station near the intersection of Palm and Herndon,” and after
completing the interview, “I had just left and was on my way directly home when the
Subject Accident occurred.” Galvin also declared that an excerpt from the recorded
television interview he gave on August 1, 2012, was attached as an exhibit, which is a


                                            12.
DVD containing a video recording of a Univision news piece that contains clips of
Galvin commenting on the closure of Fresno County courts. This testimony establishes
Galvin completed a television interview in his capacity as police chief on a law
enforcement matter and was on his way home from the interview when the accident
occurred.
       In opposition to the motion, the Barrons submitted excerpts from Galvin’s
deposition, which was taken before their attorney subpoenaed records from Univision
that resulted in the production of the Univision news piece. There, Galvin testified on the
day of the accident, he left work early to get to an appointment at Univision, which he
believed was around 4:00 p.m., where he gave an interview as part of his normal job
duties. While Galvin could not remember the exact purpose of the interview or the
subject matter, he recalled “it was certainly police related.” He met with a female
reporter but could not tell anything more about the interview. He did not know how the
interview was arranged or how long it lasted. He did not “believe it was a taped
interview like a camera” and he did not remember there being a tape or video recorder.
Galvin did not know who arranged the interview. Galvin admitted this was something he
personally could have called and arranged, or he could have been contacted by them, but
he did not recall.
       Galvin’s deposition testimony does not create an issue of fact as to whether the
Univision interview occurred immediately before the accident or whether the interview
was police related. While Galvin could not remember the details of the interview or the
exact subject matter at his deposition, he knew the interview occurred the day of the
accident and recalled the interview was police related. This is entirely consistent with
Galvin’s declaration. That Galvin could not remember if the interview had been recorded
or even believed that it had not does not create a triable issue of fact as to the purpose of
the interview or that it occurred before the accident.




                                             13.
       In their opposition to the motion, the Barrons objected to statements in the
declarations of Galvin and his attorney, Quentin Cedar, in which Galvin stated an excerpt
from the recorded television interview he gave on August 1, 2012, was attached as an
exhibit, and Cedar stated Univision produced the video recording in response to a
subpoena from the Barrons’ attorney. The Barrons asserted the exhibit was a “foreign
language exhibit” pursuant to California Rules of Court, rule 3.1110(g), which provides:
“Exhibits written in a foreign language must be accompanied by an English translation,
certified under oath by a qualified interpreter.” Noting that the video recording is in
Spanish and Galvin provided no means to verify the content of the video, the Barrons
renew this objection on appeal, without further argument or authority.
       Galvin was not required to produce a translation of the news piece because the
reporter’s statements, which were in Spanish, are irrelevant to whether the special errand
exception applies. The news piece is relevant because it helps explain why, on the day of
the accident, Galvin was driving in Fresno and shows he was conducting police business.
There is no need for a translation to establish these facts, as the video recording of the
news piece shows Galvin was speaking in English while in his police uniform about a
matter of concern to the police, namely, the closure of Fresno County courthouses,
including Mendota’s courthouse. While the Barrons contend it is unclear whether the
interview was job related, the video recording includes shots of a letter, written in
English, from the Fresno Madera Counties Police Chief’s Association to the presiding
judge of the Fresno County Superior Court concerning the courthouse closures; the letter
is signed by a number of Fresno County sheriffs and police chiefs, including Galvin on
the Mendota Police Department’s behalf. Thus, the interview clearly was related to
Galvin’s job as the City’s police chief.
       The Barrons also contend it is unclear whether the video excerpt of Galvin’s
interview was “canned footage,” thereby implying the interview may have occurred on a
different day. They failed to present any evidence, however, to contradict Galvin’s


                                             14.
declaration that, on the day of the accident, he gave an interview at Univision in his
capacity as the City’s police chief on a law enforcement matter and the accident occurred
when he was driving home following the interview. While the video recording does not
itself establish when Galvin gave the interview, his uncontradicted declaration does.
       Comparing this case to Cragun v. Krossoff (1941) 45 Cal.App.2d 480 (Cragun),
the Barrons assert there are triable issues of fact concerning whether Galvin was on a
journey of his own, outside the course and scope of his employment, when the accident
occurred. In Cragun, a traveling salesperson whose territory was in the Central Valley
ordinarily returned to San Francisco on the weekends, where he stayed at the same hotel,
paying only for the time he occupied his assigned room. (Id. at pp. 482–483.) On the
day of the accident, after having several drinks with a customer in Manteca, the salesman
was cited for reckless driving. Concerned about his ability to drive to San Francisco, he
hired a woman to drive him and she collided with another car in Oakland. (Id. at p. 483.)
       The appellate court rejected the argument that a “travelling salesman is in the
course and scope of his employment for the entire period of time between starting from
and returning to his home or business headquarters.” (Cragun, supra, 45 Cal.App.2d at
p. 485.) The court noted in the cases the plaintiffs cited, the “facts and circumstances
showed that the employee was on a roving commission, or had made a necessary stop,
overnight or otherwise, in the interest or advancement of the employer’s business, while
en route to his home or place of business.” (Ibid.) While the traveling salesman voted in
San Francisco and usually stopped at the same hotel if a room was available, “in doing so
he was no more than a transient guest, and it was not necessary that he should come to
San Francisco for the business of his employer,” as the purpose of the weekend trips was
primarily for pleasure and he could have stopped anywhere without injuring his
employer’s interests. (Ibid.)
       This case does not apply here because it does not address the special errand
exception. The evidence shows Galvin was on his way home after conducting an


                                            15.
interview related to a law enforcement matter. As we have stated, under the special
errand exception, the errand continues during the entire trip home, unless the employee
deviates from the trip so much that he or she completely abandons the mission.
(Tognazzini v. San Luis Coastal Unified School Dist., supra, 86 Cal.App.4th at p. 1057.)
There is nothing to suggest Galvin deviated in any way from his trip—according to his
declaration, he was driving directly home from the interview when the accident occurred,
which is within the scope of the exception.
       The Barrons next contend there is a triable issue of fact as to whether the interview
was undertaken at the City’s express or implied request and for the City’s benefit.5 They
contend this case is most like Morales-Simental. There, the employer asserted the
employee, a shift lead tasked with hiring who was driving to his office in the predawn
hours on his night off to review resumes when the accident occurred, was not performing
a special errand as a matter of law because he was not acting on a special request from his
employer or as part of his regular duties. (Morales-Simental, supra, 16 Cal.App.5th at
pp. 453–454.) The plaintiffs contended there were triable issues of fact whether the shift
lead was performing a special errand because (1) the shift lead could order himself to
perform a special errand in connection with hiring, (2) certain emails were a request to
perform a special errand, and (3) the shift lead’s trip on his night off to review resumes
was within his regular duties. (Id. at p. 454.)
       On the first contention, the plaintiffs argued as a supervisorial employee tasked
with hiring, the shift lead had authority to act on the employer’s behalf “and, in essence,
request himself to complete a special errand connected to that task.” (Morales-Simental,

5       The Barrons cite workers’ compensation cases that address the “special mission”
exception, which state generally three factors must be met: “ ‘(1) the activity is
extraordinary in relation to the employee’s routine duties, (2) the activity is within the
course of the employee’s employment, and (3) the activity was undertaken at the express
or implied request of the employer and for the employer’s benefits.’ ” (Lantz v. Workers’
Comp. Appeals Bd. (2014) 226 Cal.App.4th 298, 309–310.) The Barrons challenge only
the third factor.

                                              16.
supra, 16 Cal.App.5th at pp. 454, 456.) The appellate court disagreed, pointing out the
argument did not find any “support in the extensive body of going and coming case law,
and we decline plaintiffs’ invitation to expand the special errand exception in the manner
they suggest. What they propose is an invitation to self-serving pretense by anyone with
a plausible claim to supervisorial authority.” (Id. at p. 456.) The court further explained
this would expand the special errand rule “to allow employees at various levels to request
special errands of themselves on behalf of their employers, thereby stripping the
employer of the ability to control when it will be liable for an employee’s off-shift
activities.” (Ibid.)
       The appellate court also rejected the plaintiffs’ other two arguments, as the emails
did not establish the employer requested or expected he would drive to work that
morning, and driving to his office on his day off to review resumes was not part of his
regular duties. (Morales-Simental, supra, 16 Cal.App.5th at pp. 457–460.) On the last
point, the appellate court explained there was no evidence the employer ever expected the
shift lead to come in outside his normal working hours to assist with hiring, and such an
expectation could not reasonably be inferred from evidence that he sometimes worked
overtime, attended scheduled work meetings, and communicated with coworkers outside
of working hours. (Id. at p. 459.) The court concluded that because the plaintiffs did not
present any evidence the shift lead ever before made a special trip to his office to review
resumes or perform any task connected to hiring, it could not be inferred that such a trip
was part of his regular duties in hiring. (Id. at p. 460.)
       The Barrons assert this case is like Morales-Simental because there is no evidence
anyone from the City asked him to go to the interview and Galvin testified at his
deposition that it was possible he arranged the interview himself. Even if no one at the
City expressly asked him to attend the interview and he arranged the interview himself,
however, the evidence established that giving such interviews was part of Galvin’s
regular duties. As Galvin declared, “[m]y regular duties as the Chief of Police for the


                                              17.
City of Mendota, also included my conducting interviews in connection with law
enforcement matters.” Since conducting interviews was part of Galvin’s regular duties,
the City had an expectation he would attend interviews like the one he gave on the day of
the accident, and even arrange for them himself when necessary, as he was the face of the
City’s police department with respect to matters of public interest. It is not necessary for
the City to expressly ask him to attend the interview in order for the special errand
exception to apply.
       In sum, the evidence established Galvin was engaged in a special errand when he
gave a job-related interview at Univision on the day of the accident as part of his regular
duties. The Barrons ask us to draw inferences from the evidence that a reasonable trier of
fact would not draw and which are not supported by the evidence. Since Galvin was on
his way home from the interview when the accident occurred, he remained within the
scope of the exception and, therefore, was within the course and scope of his
employment. As such, the Barrons were required to comply with the Act and their failure
to do so bars this action.
                                      DISPOSITION

       The judgment is affirmed. Costs on appeal are awarded to Galvin.



                                                                 DE SANTOS, J.
WE CONCUR:



DETJEN, Acting P.J.



MEEHAN, J.




                                            18.